Citation Nr: 1113822	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2010, the Board returned the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and consideration.  The case has been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  The Veteran's respiratory symptomatology is shown to be due to his service-connected chronic rhinitis.  

2.  The Veteran is not shown to have asthma, and any asthma that may be present is not shown to be causally or etiologically related to service or to a service connected disability.  



CONCLUSION OF LAW

Asthma was not incurred in or aggravated during active service and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification obligation in this case was met by way of letters from the RO and AMC to the Veteran dated in December 2005, March 2006, and June 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO and AMC also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board is also satisfied there was substantial compliance with the June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on this secondary basis. See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service- connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

That said, the Veteran contends that he has asthma secondary to allergies which began during service.  See April 2010 Hearing Transcript.  Because he is already service-connected for an allergy disorder, characterized as chronic rhinitis and rated as allergic rhinitis, he is essentially seeking to establish service connection on a secondary basis.  See again 38 C.F.R. § 3.310(a) & (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; in the absence of proof of current disability, there can be no valid claim).

While the Veteran, as a layman, is competent to provide evidence of his observable symptoms -including, for example, shortness of breath and congestion, he is not competent to provide an opinion on matters requiring medical knowledge and training.  See again Routen v. Brown, 10 Vet. App. 183, 186 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And while respiratory symptoms are capable of lay observation, diagnosing asthma and relating it to allergic rhinitis is not readily amenable to lay determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Therefore, there must be competent medical evidence in support of the Veteran's claim.  See again Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

There is competent medical evidence of record documenting the Veteran's complaints of and treatment for respiratory symptoms, beginning in service.  So his assertions regarding his symptoms are credible, in addition to being competent.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

As the Board noted in the June 2010 remand, the Veteran's service treatment records reflect multiple complaints of chest congestion, shortness of breath, cough, and phlegm, variously diagnosed as bronchitis/upper respiratory infection.  A July 2005 pulmonary clinic report noted the Veteran's multiple episodes of "bronchitis," as well as his occasional chest discomfort and shallow breathing in the summer and with humidity.  The impression at that time was possible mild asthma with allergic trigger.  The Veteran was prescribed an inhaler and referred for further evaluation.  Evaluation later that same month revealed normal pulmonary function tests.  Significantly, however, it was noted that the Veteran did have "some sxs of asthma," and that he should discontinue smoking and follow-up with the pulmonary clinic to determine if his symptoms were in fact asthma versus secondary to smoking.  No follow-up reports are of record.

The report of a January 2006 VA examination reflects pulmonary function tests within normal limits.  Nevertheless, the examiner provided a diagnosis of asthma based on the Veteran's reported history, including his use of bronchodilatory inhalers.  In a subsequent addendum report, the VA examiner retracted the previous asthma diagnosis based on the fact that the Veteran did not have a confirmed diagnosis of asthma during service.  Significantly, however, the examiner did not address the issue of whether the Veteran's documented in-service respiratory symptoms were in fact manifestations of, or precursors to, asthma (regardless of the absence of any clinical diagnosis at that time).

Subsequent private and VA treatment records reflect diagnoses of asthma (and collateral allergy-asthma (see April 2008 VA treatment report and January 2010 private treatment report); it is unclear from these records alone, however, what elicited these diagnoses.

Given the findings of possible asthma during service, similar findings after service, and the inconsistent and incomplete determinations of the January 2006 VA examiner, the Board remanded the Veteran's claim for another VA examination to ascertain whether the Veteran has asthma and if so, the nature and extent of this disability.

The report of the Veteran's July 2010 VA examination indicates he reported suffering severe seasonal allergic rhinitis.  His attacks are sometimes accompanied by chest tightness and shortness of breath, often with an increase in his chronic sputum production.  He received medical care for the chest and upper airway symptoms in service, and they were diagnosed as an upper respiratory infection or bronchitis.  He has continued to have episodic dyspnea, often triggered by hot weather and occurring more frequently during allergy season.  He was found to have allergy to dust and seasonal allergens, so his doctors concluded that the dyspnea was due to asthma.  For 2 years, he has been treated with maintenance medication for both allergic rhinitis and an inhaler for asthma.  His attacks of severe congestion with fever, profound fatigue, and dyspnea are much better on this treatment.  However, he still finds that he becomes weak and feels dyspneic when he needs to walk on very hot days from his car in the parking lot to the office building where he works.  He takes a dose of his short-acting albuterol inhaler and feels better in 3 to 5 minutes.

The Board notes that even though the Veteran is competent to provide evidence of his observable symptoms, the Court has held that the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

That said, the VA examiner, upon reviewing the Veteran's claims file and medical records and conducting an objective clinical examination, indicated the Veteran's dyspnea is not due to asthma.  The examiner explained that the methacholine challenge spirometry test result excludes airway hyperactivity as the cause of the Veteran's episodic problem.  He was taking daily inhaled steroids during the period of this testing and these may reduce airway hyperactivity, but do not normalize the methacholine test in asthmatics who remain symptomatic.  Patients are instructed to withhold their inhaled medications the morning of the testing, so this negative result was not affected by beta agonist medication.  The Veteran's dyspnea is at least as likely as not due to upper airway hypersensitivity and congestion and there may be an element of eosinophilic bronchitis without the element of bronchospasm which defines asthma.  In summary, the VA examiner did not diagnose asthma in relation to the Veteran's complaints of dyspnea, but attributed it to other respiratory symptoms.  

The VA examiner's report is thorough, well-reasoned, and based on an objective clinical evaluation of him.  Hence, the findings expressed therein have the proper foundation and predicate and, therefore, are entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

Furthermore, the Board notes that the RO granted the Veteran's claim for service connection for allergic rhinitis on the basis of his respiratory symptoms -including bronchitis, chest discomfort, and shallow breathing, which began in service.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of more than one rating is that none of the symptomatology for one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Here, the Veteran's currently observed respiratory symptoms have been attributed to his service-connected rhinitis.  Therefore, awarding service connection for another disability based upon these symptoms would constitute pyramiding -which is not permissible.  See id.

The Board is sympathetic to the Veteran's claim.  However, the probative, i.e., competent and credible, medical evidence of record does not indicate he has asthma.  Rather, it indicates his complaints of dyspnea are part and parcel of his respiratory symptoms that are attributable to his service-connected chronic rhinitis.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor, and that this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for asthma, to include as secondary to service-connected allergic rhinitis, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


